Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The amendment filed January 20, 2022, has been entered and fully considered. Claims 1-23 are pending.
The amendment is fully supported by the specification.

Response to Arguments
Applicant's arguments filed January 20, 2022, (hereinafter, “Remarks”) have been fully considered but they are not persuasive.  Applicant once again argues on Page 7 of the Remarks that there is no suggestion or motivation to make the propose modification.
The Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The Examiner notes that Clubb discloses features being used across servers (see Fig. 3), but does not explicitly disclose the second server being on a second packet-based network. However, these features are disclosed by Amin (see the full rejection below). Proper motivation was provided and was based on the Amin reference (such limitations are notoriously well known in the art and commonly used to provide flexibility with regards to applications and services that can be provided to end users, and also allows end users to use features and functions available at various networks in addition to the user’s home network services (Amin, col 2, ln 25-33)). See MPEP 2143.
The Applicant further argues on Page 8 that the combination would modify Clubb in a way that makes Clubb no longer suitable for its intended purpose because the authorization must be completed before the transaction can proceed and latency is critical. The examiner respectfully disagrees. As mentioned above, Amin provides a reason or motivation to combine because it allows the features/functions to be provided across networks. Clubb mentions latency is critical but also mentions various servers and even poses a roaming scenario (i.e. communication between two networks, which under Applicant’s reasoning would not be able to occur because of latency issues). Amin was used a secondary reference only because Clubb does not explicitly mention using a feature from a second server on a second network as explained in the rejection below. 
The Applicant also argues on Page 9 that the Examiner appears to be taking Official Notice that the limitations are well known in the art. The examiner respectfully disagrees as the Amin reference was provided for those features. For more information on Official Notice, please see MPEP 2144.03.
Applicant further argues on Page 10 that the Office believes it would have been obvious to combine Clubb’s logical data server embodiment that supports roaming with a separate local server that is capable of enforcing policy decisions made by another portion of the network as disclosed by Amin. The examiner respectfully disagrees. This appears to be a misrepresentation of the Examiner’s rejection which is stated below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 12-19, and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0153407 A1 to CLUBB et al. in view of US 6,910,074 B1 to AMIN et al.
Regarding Claim 1, Clubb discloses A system for managing computing devices configured to communicate over one or more networks serviced by one or more service providers, the system comprising a memory bearing instructions that, when executed on the system, cause the system to at least (para 0505): 
store a policy that controls at least a use of a feature or function on a computing device, the policy being stored on a first server on a first packet-based network, the controls comprising allowing and disallowing the use of the feature or function based on a context associated with the computing device, the policy being defined by an administrator and stored remotely from the computing device (Figure 36 -- roaming US network; para 0508 -- routing request in US with foreign ID to UK to request authorization); 
group one or more computing devices in a group (Fig. 3; Fig. 4; para 0047 -- master wallet, with shadow wallets); 
associate the policy with the group (para 0025 -- a balance associated with a group of consumers; para 0044 -- a predefined formula for distributing usage allowances); 
receive, by the first server, a request sent to or from a computing device in7 the group to use the feature or function (Fig. 7; para 0043 -- request a loan from a shadow wallet); 
generate a real-time decision to grant or deny the request based on the policy stored on the first server (para 0041 -- whether allowance may be permitted; para 0126 -- real-time processing); and 
enforce the decision by sending data to the second server, by the first server, the data being indicative of taking an action that is consistent with the decision and further by sending to the computing device data indicative of the action, the action allowing or disallowing the use of the function on the computing device (para 0043 -- grant additional loan if available; The Examiner notes that the data being sent can be considered printed matter (see MPEP 2111.05)).  
Although Clubb does not specifically disclose, and the feature or function operating on a second server on a second packet-based network separate from the first packet-based network, these limitations are considered obvious over Amin.  In particular, Amin discloses the feature or function operating on a second server on a second packet-based network (col 24, ln 40-45 -- request from mobile phone sent to policy manager at home network).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Clubb, to include the feature or function operating on another packet-based network as disclosed by Amin, because such limitations are notoriously well known in the art and commonly used to provide flexibility with regards to applications and services that can be provided to end users, and also allows end users to use features and functions available at various networks in addition to the user’s home network services (Amin, col 2, ln 25-33). 
Regarding Claim 2, Clubb and Amin disclose the system of claim 1.  Clubb further discloses wherein the group comprises one or more mobile phones (para 0048 -- cell phone).  
Regarding Claim 3, Clubb and Amin disclose the system of claim 1.  Clubb further discloses wherein the feature or function comprises one or more of voice calling, messaging, data surfing, gaming, content accessing, goods purchasing, and service purchasing (para 0031 -- phone call).
Regarding Claim 4, Clubb and Amin disclose the system of claim 1.  Clubb further discloses wherein the context comprises one or more of units of value associated with a charge for the use of the feature or function, an identification of a remote computing device that the computing device interacts with when using the feature or function, an identification of a contact associated with a remote computing device that the computing device interacts with when using the feature or function, a type of content received by or sent from the computing device in association with the use of the feature or function (para 0025 -- shares balance across devices; para 0039 -- allowance based on usage identifier).  
Regarding Claim 6, Clubb and Amin disclose the system of claim 1.  Clubb further discloses wherein the policy comprises a limit on units of value associated with the use of the feature or function (Figure 8 -- depicting amounts available; para 0039 -- units available include dollars, time, bytes, messages, etc. of maximum debt or credit that can be used by individuals), wherein the decision denies the request when using the feature or function causes the limit to be exceeded (para 0329, 0463 -- zero loan grant value if no more credits).  
Regarding Claim 7, Clubb and Amin disclose the system of claim 1.  Clubb further discloses wherein the policy comprises a time-based policy, a location- based policy, or a quality of service-based policy (para 0039 -- can be based on units of time or quality of service). 
Regarding Claim 12, Clubb and Amin disclose the system of claim 1.  Clubb further discloses further comprising: allocating a first amount of units of value into an allowance associated with the computing device; and decrementing units of value from the allowance or from unallocated service units associated with the policy, based on a rule (para 0042 -- allocating usage allowances; para 0044 -- allocates funds to master and shadow wallets).  Amin discloses being done at a second server as disclosed above (col 24, ln 40-45 -- request from mobile phone sent to policy manager at home network).
Regarding Claim 13, Clubb and Amin disclose the system of claim 1.  Amin further discloses wherein the feature or function is provided by a service provider operating on the second packet-based network (col 2, ln 25-32; col 24, ln 40-45 -- request from mobile phone sent to policy manager at home network).  
 Claim 14 is rejected for the same reason as Claim 1, because it includes similar limitations.  Clubb further discloses A non-transitory computer readable storage medium comprising instructions for managing a computing device configured to be operatively coupled to a network serviced by a - 22 -101535.000051 service provider, the medium comprising computer readable instructions (Fig 5; para 0026).
Regarding Claim 15, Clubb and Amin disclose the non-transitory computer readable storage medium of claim 14.  Clubb further discloses wherein the policy establishes at least one of a total prohibition, a quantity limit, and a spending limit on content that can be sent, received, or used (para 0039 -- maximum credit that can be shared by users).  
Regarding Claim 16, Clubb and Amin disclose the non-transitory computer readable storage medium of claim 14.  Clubb further discloses wherein the policy establishes a limit on a type of content that can be sent, received, or used and the limit is determined by a filter that reviews content that can be sent, received, or used (para 0025 -- shares balance across devices; para 0039 -- allowance based on usage identifier).  
Regarding Claim 17, Clubb and Amin disclose the non-transitory computer readable storage medium of claim 16. Amin further discloses wherein the filter is established and managed by at least one of the administrator, a third party, and a service provider operating on the second packet-based network (col 2, ln 25-35 -- network service providers and third party applications).  
Regarding Claim 18, Clubb and Amin disclose the non-transitory computer readable storage medium of claim 14. Amin further discloses wherein the feature or function is provided by a service provider operating on the second packet-based network (col 2, ln 25-35 -- network service providers and third party applications).  
Claim 19 is rejected for the same reason as claim 1, because it includes the method performed by the system of claim 1.
Regarding Claim 21, Clubb and Amin disclose the method of claim 19. Clubb further discloses further comprising: selecting the policy from a set of policies; and associating the policy with the computing device. (para 0032 -- policies based on consumer identifier (i.e. policies associated with computing device); para 0039 -- usage allowance for master and shadow wallets; para 0044 -- predefined formula can take into account relative consumption of various wallets and intelligently allocate funds accordingly).
Regarding Claim 22, Clubb and Amin disclose the method of claim 19. Amin further discloses wherein the policy comprises a quality of service policy, and wherein allowing performance of the feature or function comprises degrading the use of the feature or function based on the quality of service policy (col 2, ln 4-9 -- dynamic changes in quality of service; col 7, ln 25-30 -- validates and enforces quality of service based on policy rules; col 24, ln 33-35 -- request QoS (the system will logically return back the QoS based on the policy, whether that is increasing or decreasing quality)).  
Regarding Claim 23, Clubb and Amin disclose the method of claim 19.  Amin further discloses wherein the feature or function is provided by a service provider operating on the second packet-based network (col 2, ln 25-35 -- network service providers and third party applications).

Claims 5, 8-11, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clubb in view of Amin, and further in view of US 2005/0282559 A1 to ERSKINE et al.
Regarding Claim 5, Clubb and Amin disclose the system of claim 1, but do not specifically disclose wherein the group and the policy are defined by the administrator.  However, these limitations are considered obvious over Erskine.
In particular, Erskine discloses the group and the policy are defined by the administrator (para 0042, 0094, 0153).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Clubb and Amin to include an administrator, because such limitations are well known in the art.  Such limitations allow a supervisor to administer a group and make modifications for any phones in the group (para 0153 of Erskine).
Regarding Claim 8, Clubb and Amin disclose the system of claim 1.  Although neither specifically discloses wherein the policy is accessible by the administrator via a website, and wherein the website allows the administrator to customize the policy, these limitations are considered obvious over Erskine.
In particular, Erskine discloses the policy is accessible by the administrator via a website, and wherein the website allows the administrator to customize the policy (para 0030 -- web server allows accounts to be modified; para 0043 -- interface to modify user profiles).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Clubb and Amin to include an administrator, because such limitations are well known in the art.  Such limitations allow a supervisor to administer a group and make modifications for any phones in the group (para 0153 of Erskine).
Regarding Claim 9, Clubb and Amin disclose the system of claim 1.  Although neither specifically discloses wherein the policy comprises one or more blocked contacts associated with one or more remote computing devices, wherein the decision denies the request when using the feature or function causes the computing device to interact with a remote computing device associated with the one or more blocked contacts, these limitations are disclosed by Erskine (para 0089 -- can block calls based on contact information (never accessible addresses)).  
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Clubb and Amin to include blocking certain contacts, because such limitations are well known in the art and commonly used to prevent unwanted calls or communications.  Such limitations allow a supervisor to administer a group and make modifications for any phones in the group and prevent phones in the group from receiving unwanted communications, as well as further ensuring that users are not billed for unwanted communications (para 0153 of Erskine).
Regarding Claim 10, Clubb and Amin disclose the system of claim 1, but do not specifically disclose wherein the policy controls content that can be sent, received, or used by the computing device.  However, these limitations are considered obvious over Erskine. 
In particular, Erskine discloses the policy controls content that can be sent, received, or used by the computing device (para 0176 -- can filter based on type of content).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Clubb and Amin to allow certain types of content, because such limitations are well known in the art and commonly used to prevent unwanted calls or communications.  Such limitations allow a supervisor to administer a group and make modifications for any phones in the group and prevent phones in the group from receiving unwanted communications, as well as further ensuring that users are not billed for unwanted communications (para 0153 of Erskine).
Regarding Claim 11, Clubb and Amin disclose the system of claim 1.  Although neither specifically discloses wherein the data indicative of the action comprises a notification to the administrator, a user associated with the computing device, or both the administrator and the user when the decision denies the request, these limitations are considered obvious over Erskine.
In particular, Erskine discloses the data indicative of the action comprises a notification to the administrator, a user associated with the computing device, or both the administrator and the user when the decision denies the request (para 0057 -- usage alerts to user or supervisor; para 0059 -- supervisor informed when usage limits reached; para 0095 -- message displayed to supervisor indicating that called phone is not accessible).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Clubb and Amin to include an administrator, because such limitations are well known in the art.  Such limitations allow a supervisor to administer a group and make modifications for any phones in the group (para 0153 of Erskine).
Regarding Claim 20, Clubb and Amin disclose the method of claim 19.  Although neither specifically discloses further comprising: receiving from a device associated with the administrator first input that defines the policy and means for updating in real-time the policy based on second input received from the device, these limitations are disclosed by Erskine (para 0030 -- web server allows accounts to be modified; para 0043 -- interface to modify user profiles).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Clubb and Amin to include an administrator, because such limitations are well known in the art.  Such limitations allow a supervisor to administer a group and make modifications for any phones in the group (para 0153 of Erskine).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA NAVAR/Primary Examiner, Art Unit 2643